

117 HR 5322 IH: Students and Young Consumers Empowerment Act
U.S. House of Representatives
2021-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5322IN THE HOUSE OF REPRESENTATIVESSeptember 22, 2021Ms. Bonamici (for herself, Ms. Porter, Ms. Dean, Ms. Tlaib, Ms. Norton, and Mr. Case) introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Consumer Financial Protection Act of 2010 to establish the position of the Assistant Director and Student Loan Borrower Advocate of the Bureau of Consumer Financial Protection, to establish the Office for Students and Young Consumers of the Bureau, and for other purposes.1.Short titleThis Act may be cited as the Students and Young Consumers Empowerment Act.2.Assistant Director and Student Loan Borrower Advocate(a)In generalSection 1035 of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5535) is amended to read as follows:1035.Assistant Director and Student Loan Borrower Advocate(a)EstablishmentThere is established the position of Assistant Director and Student Loan Borrower Advocate, who shall be appointed by the Director.(b)DutiesThe Assistant Director and Student Loan Borrower Advocate shall—(1)serve as the head of the Office for Students and Young Consumers established under subsection (e);(2)not later than the end of the 60-day period beginning on the date of enactment of this section, enter into a memorandum of understanding with the Secretary of Education, the Chief Operating Officer appointed under section 141(d) of the Higher Education Act of 1965 (20 U.S.C. 1018(d)), and the Student Loan Ombudsman appointed under section 141(f) of the Higher Education Act of 1965 (20 U.S.C. 1018(f)) that—(A)ensures coordination in providing assistance to and serving borrowers seeking to resolve complaints related to their private education or Federal student loans; and(B)authorizes the Bureau to access all relevant Department of Education information systems, records, and data, including any relevant information systems, records, or data maintained by contractors of the Department of Education;(3)accept and attempt to resolve complaints from borrowers with both private education loans and Federal student loans, including complaints against lenders, servicers, and debt collectors; and(4)carry out such other duties as the Director may determine appropriate.(c)Notification to CongressThe Director shall provide written notice and an explanation to the appropriate congressional committees, if—(1)the position of the Assistant Director and Student Loan Borrower Advocate has been vacant for a period of 60 days or more; or(2)the memorandum of understanding required under subsection (b)(2) has lapsed for a period of 60 days or more.(d)Reports(1)Annual report on the student loan marketplaceThe Assistant Director and Student Loan Borrower Advocate shall—(A)compile and analyze complaints from borrowers with Federal student loans or private education loans;(B)not less than once per year, submit a report to Congress summarizing the activities of the Assistant Director and Student Loan Borrower Advocate in the previous year and including an independent evaluation of risks to consumers posed by policies and practices in the student loan marketplace; and(C)as part of each report submitted in accordance with subparagraph (B), and any other time deemed prudent by the Student Loan Borrower Advocate, make recommendations to the Director, the Secretary of the Treasury, the Secretary of Education, and the appropriate congressional committees to address risk to student loan borrowers and strengthen the student loan marketplace.(2)Annual report on campus bankingNot less than once per year, the Assistant Director and Student Loan Borrower Advocate shall issue a report to the appropriate congressional committees analyzing the use of consumer financial products and services by students enrolled at institutions of higher education, including an evaluation of contracts and other financial arrangements between institutions of higher education and providers of consumer financial products and services, including an evaluation of revenue sharing provisions, marketing provisions, and fees assessed to students who use such products and services.(3)Report on risks to young consumersNot less than once per year, the Assistant Director and Student Loan Borrower Advocate shall issue a report to the appropriate congressional committees containing an analysis of complaints submitted to the Bureau by young consumers during the previous year and offering an independent evaluation of risks to consumers posed by policies and practices in the marketplace for consumer financial products and services.(e)Office for Students and Young ConsumersThere is established an Office for Students and Young Consumers, which shall be responsible for developing and implementing initiatives for students, young consumers, and their families intended to—(1)educate and empower students, young consumers, and their families to make better informed decisions regarding consumer financial products and services; and(2)coordinate efforts among Federal and State agencies, as appropriate, regarding consumer protection measures relating to consumer financial products and services offered to, or used by, students, young consumers, and their families.(f)Collection of information; market monitoring(1)In generalIn carrying out this section, the Assistant Director and Student Loan Borrower Advocate shall have the authority to gather information from time to time regarding the organization, business conduct, markets, and activities of covered persons and service providers.(2)Sources of informationIn gathering information described under paragraph (1), the Assistant Director and Student Loan Borrower Advocate may gather and compile information from a variety of sources, including examination reports concerning covered persons or service providers, consumer complaints, voluntary surveys and voluntary interviews of consumers, surveys and interviews with covered persons and service providers, and review of available databases.(3)Authority to require reports and other informationThe Director shall, upon the recommendation of the Assistant Director and Student Loan Borrower Advocate, require covered persons and service providers participating in consumer financial services markets to file with the Bureau, under oath or otherwise, in such form and within such reasonable period of time as the Bureau may prescribe by rule or order, annual or special reports, answers in writing to specific questions, or other information described under section 1022(c)(4).(4)LimitationThe Bureau may not use its authorities under this subsection to obtain records from covered persons and service providers participating in consumer financial services markets for purposes of gathering or analyzing the personally identifiable financial information of consumers.(g)DefinitionsFor purposes of this section:(1)Appropriate congressional committeesThe term appropriate congressional committees means the Committees on Education and Labor and Financial Services of the House of Representatives and the Committees on Banking, Housing, and Urban Affairs and Health, Education, Labor, and Pensions of the Senate.(2)Truth in Lending Act termsThe terms private education loan and institution of higher education have the meanings given those terms, respectively, under section 140 of the Truth in Lending Act (15 U.S.C. 1650)..(b)Clerical amendmentThe table of contents under section 1(b) of the Dodd-Frank Wall Street Reform and Consumer Protection Act is amended, in the item relating to section 1035, by striking Private Education Loan Ombudsman and inserting Assistant Director and Student Loan Borrower Advocate.3.Duties of the Department of EducationPart D of title I of the Higher Education Act of 1965 (20 U.S.C. 1018 et seq.) is amended by adding at the end the following:144.Memorandum of understanding with the Assistant Director and Student Loan Borrower AdvocateNot later than the end of the 60-day period beginning on the date of enactment of this section, the Secretary of Education, the Chief Operating Officer appointed under section 141(d), and the Student Loan Ombudsman appointed under section 141(f) shall enter into a memorandum of understanding with the Assistant Director and Student Loan Borrower Advocate of the Bureau of Consumer Financial Protection that—(1)ensures coordination in providing assistance to and serving borrowers seeking to resolve complaints related to their private education loans or loans made, insured, or guaranteed under title IV; and(2)authorizes the Bureau to access all relevant Department information systems, records, and data, including any relevant information systems, records, or data maintained by contractors of the Department..